

114 S1658 IS: Vested Employee Pension Benefit Protection Act
U.S. Senate
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1658IN THE SENATE OF THE UNITED STATESJune 24, 2015Mrs. McCaskill (for herself, Mr. Blunt, Mr. Kirk, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to protect employees in the building and construction
			 industry who are participants in multiemployer plans, and for other
			 purposes.
	
		1.Short
 titleThis Act may be cited as the Vested Employee Pension Benefit Protection Act.
		2.Minimum age for
			 distributions during working retirement
			(a)In
 generalParagraph (36) of section 401(a) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(36)Distributions
				during working retirement
						(A)In
 generalA trust forming part of a pension plan shall not be treated as failing to constitute a qualified trust under this section solely because the plan provides that a distribution may be made from such trust to an employee who has attained age 62 and who is not separated from employment at the time of such distribution.
						(B)Certain
 employees in the building and construction industrySubparagraph (A) shall be applied by substituting age 55 for age 62 in the case of a multiemployer plan described in section 4203(b)(1)(B)(i) of the Employee Retirement Income Security Act of 1974, with respect to individuals who were participants in such plan on or before April 30, 2013, if—
 (i)the trust to which subparagraph (A) applies was in existence before January 1, 1970, and
 (ii)before December 31, 2011, at a time when the plan provided that distributions may be made to an employee who has attained age 55 and who is not separated from employment at the time of such distribution, the plan received at least 1 written determination from the Internal Revenue Service that the trust to which subparagraph (A) applies constituted a qualified trust under this section..
			(b)Effective
 dateThe amendment made by this section shall apply to distributions made before, on, or after the date of the enactment of this Act.